Name: Regulation (EEC) No 1084/75 of the Commission of 24 April 1975 amending Regulations (EEC) No 1053/68 and (EEC) No 1054/68 as regards the conditions for the entry of Cheddar cheese under a particular tariff heading
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 107/ 10 Official Journal of the European Communities 26 . 4. 75 REGULATION (EEC) No 1084/75 OF THE COMMISSION of 24 April 1975 amending Regulations (EEC) No 1053/68 and (EEC) No 1054/68 as regards the conditions for the entry of Cheddar cheese under a particular tariff heading requirements of Article 7 of Regulation (EEC) No 1053/68 ; whereas the list in the Annex to Regulation (EEC) No 1054/68 should therefore be supplemented ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The text of paragraph 1 of Article 1 of Regulation (EEC) No 1053/68 is replaced by the following : ' 1 . The entry of products from third countries under subheadings : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 740/75 (2 ), and in particular Article 14(7) thereof ; Whereas Council Regulation (EEC) No 823 /68 (3 ) of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products, as last amended by Regulation (EEC) No 823/75 (4 ),. was amended as regards the defi ­ nition of Cheddar cheese and the levy thereon by the last mentioned Regulation ; whereas Commission Regulation (EEC) No 1053/68 (5 ) of 23 July 1968 defining the conditions for the entry of certain milk products under certain tariff headings , as last amended by Regulation (EEC) No 697/75 ( 6), should therefore be amended , in particular by providing for the entry of Cheddar cheese from third countries under subheading 04.04 E I b) 1 aa) to be subject hencefor ­ ward to the production of a certificate duly authenti ­ cated by an issuing agency appearing on a list to be laid down ; Whereas such a list has been laid down by Commis ­ sion Regulation (EEC) No 1054/68 ( 7 ) of 23 July 1968 determining the list of agencies issuing certificates to permit the entry under certain tariff headings of certain milk products from third countries , as last amended by Regulation (EEC) No 1 584/73 (8) ; Whereas an agency may be included in the list only if it meets the requirements of Article 7 of Regulation (EEC) No 1053/68 ; whereas Canada has recognized the 'Canadian Dairy Commission  Commission canadienne du lait as the issuing agency for Cheddar ; whereas this agency has undertaken to meet the  04.02  04.04  04.04  04.04  04.04  04.04  04.04  04.04 B I a) A I , B, D I , E I b) 1 aa), E I b) 2, E I b) 3 , and E I b) 4 of the Common Customs Tariff shall be subject to the production of a certificate which satisfies at least the requirements laid down in this Regula ­ tion .' Artide 2 In Article 3(1 ) of Regulation (EEC) No 1053/68 , subheadings '04.02 B I a), 04.04 A I and 04.04 D I ' are replaced by '04.02 B I a), 04,04 A I , 04.04 D I and 04.04 E I b) 1 aa)'. Article 3 The model certificate annexed to this Regulation is added to the Annexes to. Regulation (EEC) No 1053 /68 .') OJ No L 148 , 28 . 6 . 1968 , p. 13 . -') OJ No L 74, 22 . 3 . 1975 , p. 1 . 3 ) OJ No L 279 , 6 . 1 1 . 1969 , p. 3 . 4 ) OJ No L 79 , 28 . 3 . 1975, p. 3 . 5 ) OJ No L 179 , 25 . 7 . 1968 , p. 17 . 6) OJ No L 69 , 18 . 3 . 1975, p. 5 . Article 4 The following is added to the Annex to Regulation (EEC) No 1054/68 : (0 OJ No L 179 25 . 7 . 1968 , p . 25 . (s ) OJ No L 158 , 15 . 6 . 1973 , p . 28 . 26 . 4. 75 Official Journal of the European Communities No L 107/ 11 Third countries Tariff heading of products Issuing agency Designation Location Canada 04.04 E I b) 1 aa) Cheddar Canadian Dairy Commis ­ sion Commission canadienne du lait Ottawa Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1975 . For the Commission P.J. LARDINOIS Member of the Commission No L 107/12 Official Journal of the European Communities 26. 4. 75 CERTIFICAT / BESCHEINIGUNG / CERTIFICATO / CERTIFICAAT / CERTIFIKAT / CERTIFICATE No ( ) POUR LES FROMAGES CHEDDAR FÃ R CHEDDAR KÃ SE PER I FORMAGGI CHEDDAR VOOR CHEDDAR-KAAS FOR CHEDDAR OST FOR CHEDDAR CHEESE L'autoritÃ © compÃ ©tente/Die zustÃ ¤ndige Stelle/L'autoritÃ competente/De bevoegde au toriteit/Den kompetente myndighed/The competent authority : certifie que le lot de bescheinigt, daÃ  die Sendung von certifica che la partita di bevestigt dat de partij van bekrÃ ¦fter, at sendingen pÃ ¥ certifies that the lot weighing kilogrammes de produit , faisant l'objet de la facture n" Kilogramm , fÃ ¼r welche die Rechnung Nr. chilogrammi di prodotto , oggetto della fattura n . kilogram van het produkt , waarvoor factuur nr. kilogram af produktet, anfÃ ¸rt i faktura nr . kilogrammes against invoice No du vom del van af of dÃ ©livrÃ ©e par/ausgestellt wurde durch/emessa da/werd afgegeven door/udstedt af/issued by : consiste en /besteht aus/consiste in/bestaat uit/bestÃ ¥r af/consists of : nom du fromage : Bezeichnung des KÃ ¤ses : denominazione del formaggio : naam van de kaas : CHEDDAR ostens betegnelse : name of cheese : Pays d'origine/Ursprungsland/paese d'origine/Land van oorsprong/Oprindelsesland/Country of origin : Pays de destination/Bestimmungsland/paese destinatario /Land van bestemming/Bestemmelsesland/Country of destination : matiÃ ¨re premiere : exclusivement lait de vache non pasteurisÃ © de production nationale Rohstoff : ausschlieÃ lich nicht pasteurisierte Kuhmilch nationaler Erzeugung materia prima : esclusivamente latte vaccino non pastorizzato di produzione nazionale grondstof : uitsluitend ongepasteuriseerde koemelk uit nationale produktie rÃ ¥vare : udelukkende indenlandsk produceret komselk raw material : exclusively national production of unpasteurized cow's milk teneur minimale en matiÃ ¨res grasses en poids de la matiÃ ¨re sÃ ¨che : Mindestfettgehalt in Gcwichtshundertteilcn in der Trockenmasse : tenore minimo in materie grasse in peso della sostanza secca : minimum vetgehalte in gewichtspercenten berekend op de droge stof : 50 % mindste fedtindhold i tÃ ¸rstoffet i vÃ ¦gtprocent : minimum fat content by weight in the dry matter : maturation minimale en mois (') : Mindestreifezeit in Monaten (') : maturazione minima in mesi (') : minimumrijpingstÃ ¬jd in maanden (') : mindste lagringstid i mÃ ¥neder (') : minimum maturing period in months (') : 9 d'une valeur franco frontiÃ ¨re de la CommunautÃ © par 100 kg poids net Ã ©gal ou supÃ ©rieur Ã : mit einem Frei-Grenze-Wert der Gemeinschaft je 100 kg Eigengewicht von : d'un prezzo franco frontiera della ComunitÃ per 100 kg di peso netto uguale o superiore a : met een prijs franco-grens van de Gemeenschap per 100 kg nettogewicht van ten minste : til en pris franco FÃ ¦llesskabets grÃ ¦nse pr . 100 kg netto pÃ ¥ mindst : value free-at-frontier of the Community per 100 kg net weight nor less than : UC pour RE oder mehr fÃ ¼r UC per R. E. voor R. E. for u.a . per kg en formes entiÃ ¨res standard (*) ; kg in ganzen Standardformen (2 ) : kg in forme intere standard (!) ; kg in hele standaardvormen (s) ; kg hele standardoste ( ® ) ; kg in the form of whole cheeses (*) ; No L 107/1326. 4. 75 Official Journal of the European Communities dÃ ©clare en outre que , pour les produits en cause , ne sont ni ne seront accordÃ ©es Ã l'acheteur aucune ristourne ou prime ou autre forme de rabais qui puisse avoir pour consÃ ©quence d'aboutir Ã une valeur infÃ ©rieure Ã la valeur minimale fixÃ ©e Ã l'importation pour les produits faisant l'objet du prÃ ©sent certificat . erklÃ ¤rt auÃ erdem , daÃ  dem KÃ ¤ufer fÃ ¼r die betreffenden Erzeugnisse keinerlei RÃ ¼ckvergÃ ¼tung oder PrÃ ¤mie oder sonstige PreisnachlÃ ¤sse gewÃ ¤hrt werden noch in Zukunft gewÃ ¤hrt werden , die zur Folge haben kÃ ¶nnen , daÃ  der Mindest wert, der fÃ ¼r die Einfuhr der Erzeugnisse , die Gegenstand dieser Bescheinigung sind , festgesetzt wurde , unterschritten wird . dichiara inoltre che per i prodotti in questione non sono nÃ © saranno con cessi all'acquirente sconti o premi o altre forme di rimborso che possano condurre ad un valore inferiore al valore minimo fissato all'importazione per i prodotti oggetto del presente certificato . verklaart bovendien dat voor de betrokken produkten aan de koper geen enkele reductie , premie of andere vorm van korting is verleend noch zal worden verleend die zou kunnen leiden tot een waarde lager dan de minimumwaa rde die is vastgesteld voor de invoer van de produkten die onderwerp zijn van dit certificaat . erklÃ ¦rer desuden , at der for de pÃ ¥gÃ ¦ldende varer hverken er eller vil blive ydet kÃ ¸beren nogen godtgÃ ¸relse eller prÃ ¦mie eller anden form for dekort, som kunne fÃ ¸re til en lavere vÃ ¦rdi end den mindstevÃ ¦rdi , der er fastsat for indfÃ ¸rselen as de varer, der er genstand for dette certifikat . declares furthermore that, for the products in question , no premiums , refund or any other rebate will be granted to the buyer, which may lead to the products under this certificate having a value less than the minimum import value fixed for such products . Lieu et date d'Ã ©mission Ausstellungsort und datum Luogo e data d'emissione Plaats en datum van afgifte Sted og dato for udstedelsen Place and date of issue Signature(s) Unterschrift(en ) Firma(e) Handtekening(en) Underskrift(er) Signature(s) Cachet de l'organisme Ã ©metteur Stempel der ausstellenden Stelle Timbro dell'organismo emittente Stempel van de met afgifte belaste instelling Den udstedende myndigheds stempel Stamp of issuing agency (') Il y a lieu de considÃ ©rer comme maturation le temps rÃ ©el pendant lequel le fromage demeure en cave d'affinage . Als Reifezeit ist die tatsÃ ¤chliche Zeit anzusehen , wÃ ¤hrend der der KÃ ¤se i m Reifungskeller verbleibt . Per maturazione deve essere considerato il periodo effettivo durante il quale il formaggio resta in magazzino di stagionatura Als rijpingstijd dient de werkelijke tijd te worden beschouwd gedurende w elke de kaas in de rijpingskelder verblijft . Som lagringstid anses den tid , osten faktisk har ligget i lagringskÃ ¦lder. 'Maturing period' means the actual period the cheese remains in store for maturing. (') Sont considÃ ©rÃ ©es comme formes entiÃ ¨res standard :  les meules ayant un poids net de 39 Ã 44 kg inclus  les blocs de forme cubique ayant un poids net de 16 Ã 21 kg inclus Als ganze Standardformen gelten :  Laibe von kreisrunder, abgeflachter Form mit einem Eigengewicht von 39 bis 44 kg .  wÃ ¼rfelfÃ ¶rmige BlÃ ¶cke mit einem Eigengewicht von 16 bis 21 kg . Sono considerate come forme intere standard :  le forme rotonde aventi peso netto da 39 a 44 kg inclusi ,  i blocchi di forma cubica aventi peso netto da 16 a 21 kg inclusi . Als hele standaardvormen worden beschouwd :  de platte cilindrische vormen met een nettogewicht van 39 tot en met 44 kg,  de blokken in de vorm van een kubus met een nettogewicht van 16 tot en met 21 kg. Som hele standard-forme anses :  oste af flad cylindrisk form med en nettovÃ ¦gt fra 39 kg til og med 44 kg,  oste i kubiske blokke med en nettovÃ ¦gt fra 16 kg til og med 21 kg . The expression as 'whole cheeses ' shall be taken to apply to :  whole cheeses of the conventional flat cylindrical shape of a net weight of not less than 39 kg but not more than 44 kg.  cubic blocks of cheese of a net weight of not less than 16 kg but not more than 21 kg.